(;+,%,7A
                           UNITED STATES DISTRICT COURT FOR
                              THE DISTRICT OF MARYLAND
                                    (Northern Division)


 UMAR BURLEY, et al.,

                  Plaintiffs,
                                                     Civil Action No. SAG-18-1743
           v.

 BALTIMORE POLICE DEPARTMENT,
 et al.,

                  Defendants.


                        DECLARATION OF CHELSEA J. CRAWFORD

          Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

          1.     I am over the age of 18, competent to be a witness in this matter, and have personal

knowledge of the facts set forth herein.

          2.     I represent Plaintiffs Umar Burley and Brent Matthews in the above-captioned

matter.

          3.     As of the date of filing of Plaintiffs’ Reply in support of their Motion to Compel

and for Sanctions and Requesting Supplemental Relief, to which this Declaration is an exhibit,

Plaintiffs’ counsel has spent a combined 43.2 hours and $14,560.50 in fees related to the drafting

of discovery requests to Defendants Ryan Guinn, Keith Gladstone, Richard Willard, William

Knoerlein, and Michael Fries and litigating Plaintiffs’ Motion to Compel and for Sanctions.

          4.     Defendants Ryan Guinn, Keith Gladstone, Richard Willard, William Knoerlein,

and Michael Fries have not provided any responses to Plaintiffs’ discovery requests, and the above-

described attorney time does not include time that Plaintiffs’ counsel expects to spend at the March

4, 2020 hearing on Plaintiffs’ Motion to Compel.
       I declare under penalty of perjury that the foregoing is true and correct. Executed on March

3, 2020.


                                                            Chelsea J. Crawford (Bar No. 19155)




                                                2
